Citation Nr: 0115612	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for malaria, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the RO denied an increased rating for malaria.  The veteran 
filed a timely notice of disagreement and his appeal has been 
perfected to the Board.

In July 2000, the veteran raised the issue of service 
connection for tuberculosis.  The Board refers this matter to 
the RO for appropriate development.


FINDING OF FACT

The veteran's malaria is not active and current malarial 
smears reveal no evidence of malarial parasites.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from the 
symptoms of malaria, thus warranting a compensable rating.

By rating decision of February 1946, the veteran was granted 
service connection for malaria, evaluated as 10 percent 
disabling.  Upon review of the veteran's service-connected 
malaria in March 1947, the RO determined that, based on the 
evidence of record, the veteran had not suffered malarial 
attacks since his separation from service.  Therefore, the RO 
reduced the rating of the veteran's service-connected 
condition from 10 percent to 0 percent.

In March 1948, a general VA examination was performed along 
with a blood smear test for malaria.  The veteran reported 
his medical history, and stated that he had received post-
service private medical treatment for malaria on three or 
four occasions.  He also complained of approximately twenty 
more malarial attacks, with the symptoms of fever, 
perspiration, and shivering for two hours duration, which 
resolved after using medication.  However, upon physical 
examination, no clinical signs of malaria were noted, and the 
blood smear test results contained no evidence of malarial 
parasites.  In April 1948, the RO continued its 0 percent 
evaluation.  There is no medical evidence of record regarding 
the veteran's service-connected malaria for the following 
fifty-one years.

Private treatment records dated May 1999, originating from 
the office of Frank Altman, M.D., reveal a diagnosis of 
inactive tuberculosis manifested by small pulmonary lesions.  
Private treatment records are negative for complaints, 
diagnosis, or treatment of active malaria. The only reference 
to malaria was by means of the veteran's recital of his in-
service medical history.

Treatment records originating from the Manchester VA Medical 
Center (VAMC) dated September 1999 and April 2000 reveal no 
evidence of complaints, diagnosis, or treatment of active 
malaria.  Again, the only reference to malaria was by means 
of the veteran's recital of his in-service medical history.

A VA examination was provided in April 2000, subsequent to 
the filing of the increased rating claim at issue.  The 
veteran provided that he had acquired malaria in service, and 
that he had received appropriate medical treatment.  The 
veteran complained that he currently suffered symptoms of 
night sweats, occurring once or twice weekly, which he 
attributed to malaria.  The veteran stated that he had gained 
nine pounds.  The veteran did not indicate daytime 
hypersomnolence, or excessive sleepiness. The examiner noted 
the veteran appeared in excellent health for his age, well 
developed and well nourished.  Physical examination revealed 
no abnormalities except for occasional respiratory wheezing.  
Chest X-ray films revealed pulmonary nodules that the 
examiner diagnosed as likely due to old pulmonary 
tuberculosis or fungal infection.  Upon malarial blood smear, 
no malarial parasites were found. The diagnosis indicated no 
current evidence of active malaria.

The veteran's service-connected malaria has been rated under 
the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304, 
pertaining to the infectious disease malaria.  Under DC 6304, 
active malarial disease warrants a 100 percent rating.  
38 C.F.R. §  4.88b, DC 6304.  In the absence of active 
malarial disease, a zero percent evaluation is assigned.  See 
38 C.F.R. § 4.31.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
38 C.F.R. § 4.88b, DC 6304 (note).  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, a diagnosis based on clinical evidence alone is 
allowed.  Id.  Diagnoses of malarial relapses, or return of 
the disease after an interval of improvement, must be 
confirmed by the presence of malarial parasites in blood 
smears.  Id.  Thereafter, residuals such as liver or spleen 
damage, are rated under the appropriate system.  Id.  

Following a complete review of the claims folder, the Board 
is of the opinion that the criteria for a rating in excess of 
0 percent for the veteran's service-connected malaria have 
not been met under the Diagnostic Code 6304.  Inferably, from 
the veteran's subjective complaints and lay statements of 
record, the veteran alleges that he has suffered relapses of 
malaria since his separation from service.  However, in this 
regard, the criterion clearly states that relapses must be 
confirmed by the presence of malarial parasites in blood 
smears in order to receive a compensable rating.  38 C.F.R. 
§ 4.88b, DC 6304 (note).  The record contains no objective 
medical evidence of active malaria through laboratory 
findings.

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a rating in excess of 0 
percent for service-connected malaria.  Based on current 
clinical and laboratory findings, the preponderance of the 
evidence is against the claim for an increased rating and the 
appeal is denied.  Should the veteran suffer from an attack 
of malaria, he should present himself to a VA facility for a 
blood smear at the time of the attack in order to confirm the 
recurrence of the condition.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law has defined duties to notify and 
assist the veteran regarding his claim.  The Veterans Claims 
Assistance Act of 2000 provides that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, in pertinent part, 
reasonable efforts must be made to obtain records (including 
private records) that the veteran sufficiently identifies and 
a medical examination must be made available when necessary 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, 114 Stat. at 2097-98.  

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, the 
Board may proceed with review upon addressing whether the 
veteran would be prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this case, the notification 
and assistance provisions of the Veterans Claims Assistance 
Act have been satisfied.  By virtue of the August 2000 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information necessary to substantiate an increased 
rating claim for malaria.  Furthermore, it appears that all 
relevant records identified by the veteran have been 
associated with the claims folder.  Also, service medical 
records and VAMC treatment records have been obtained and 
associated with the claims folder.  A comprehensive VA 
examination was conducted, and full laboratory reports have 
been associated with the claims folder.  For that reason, the 
Board's advancement of the instant claim presents no 
prejudice to the veteran and a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Bernard v. Brown, 4 Vet. App. 384 
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Further development and further expending of VA's resources 
is not warranted.


ORDER


An increased rating for malaria is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

